Sherwood, J.
The respondent in this case was tried in the Hillsdale circuit, and convicted of stealing of one Sylvester Nichols a horse alleged to be of the value of ninety-five dollars. The respondent obtained the horse of a son of Nichols, a lad about fifteen years of age, in the absence of his father, and claimed he gave another horse in exchange therefor. As soon as Mr. Nichols learned of the transaction he went to respondent and demanded his horse. The respondent refused to give him up, and afterwards secreted him. The only question in the case was with what intent the respondent obtained possession of the horse. This question was fully and correctly submitted to the jury in the charge of the court, and they found it to be felonious, and convicted the respondent of the charge contained in the information.
Several exceptions were taken to the rulings of the court in admitting and rejecting testimony on the trial, but we find no error in the rulings of the circuit judge, and the conviction must be affirmed.
The other Justices concurred.